Citation Nr: 0943785	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  01-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
rheumatoid arthritis of the right wrist and left ankle from 
June 27, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1975 to April 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from June 1998 and May 
1999 rating decisions (that granted service connection and 
assigned the initial rating for left ankle injuries and 
addressed the matter of the rating for rheumatoid arthritis, 
respectively) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  In December 2002 
the case was remanded for development of evidence.  In 
September 2003 the case was remanded to address due process 
concerns.  In March 2005 the Board granted an earlier 
effective date of June 27, 1997 for the award of the 60 
percent rating, and the matter at hand remanded for 
additional development.  In June 2007 this matter was again 
remanded by the Board.  


FINDINGS OF FACT

1.	At no time since June 1997 is the Veteran's rheumatoid 
arthritis of the right wrist and left ankle shown to have 
been manifested by active joint involvement causing total 
incapacitation.  

2.	At no time during the appeal period (since June 1997) is 
either the Veteran's right wrist or left ankle shown to have 
been ankylosed.  


CONCLUSION OF LAW

A rating in excess of 60 percent for rheumatoid arthritis of 
the right wrist and left ankle is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a 
Codes 5002, 5214, 5215, 5270, 5271 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
(for left ankle disability which was determined to be part of 
the rheumatoid process) and assigned a disability rating and 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 
1999 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and later supplemental SOCs (most recently in August 
2009) readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in May 2000, May 2003, 
and July 2009. The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is rated 100 percent.  When there 
is less symptomatology than the criteria for 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, a 60 percent rating is assigned.  Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year are rated as 40 percent disabling.  With one or two 
exacerbations a year in a well-established diagnosis a 20 
percent rating is warranted.  Residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, the disability 
are rated under the appropriate diagnostic codes for the 
specific joints involved (and those ratings are combined).  
Where limitation of motion of the specific joint or joints 
involved is noncompensable under the limitation of motion 
codes for the specific joint, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process may not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 
5002.  

Disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Factors to be considered include pain on 
movement, weakened movement, excess fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional 
impairment due to pain must be considered.  38 C.F.R. § 4.59.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability there from and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the record does not show that 
the criteria for a rating in excess of 60 percent were met 
during any distinct period of time during the appeal period; 
consequently, staged ratings are not warranted.  

The pertinent evidence of record includes reports of VA 
examinations in May 2000, May 2003, and July 2009; a service 
department evaluation in February 2008 and a report of 
private examination in March 2008; records considered by the 
Social Security Administration (SSA); and treatment records 
from Walter Reed Army Medical Center and by VA.  

On May 2000 VA the examiner indicated that the Veteran's 
employment activities were restricted [by the rheumatoid 
arthritis, i.e.] but that sedentary employment would be 
feasible; limitations of right wrist and left ankle motion 
were noted, but neither joint was ankylosed.  

On May 2003 VA examination, it was noted that the Veteran, 
while unemployed, was a full-time student studying 
information technology.  On examination the wrists were warm 
to the touch and with some tenderness.  Range of motion of 
the right wrist was dorsiflexion to 52 degrees; palmar 
flexion 50 degrees; radial deviation 25 degrees; and ulnar 
deviation 48 degrees, all with pain.  Left wrist motion was 
dorsiflexion to 40 degrees; palmar flexion of 25 degrees; 
radial deviation of 20 degrees; and ulnar deviation of 35 
degrees, all with pain.  Each ankle was noted to be tender 
and warm to the touch.  Range of motion bilaterally was 5 
degrees dorsiflexion and 45 degrees plantar flexion, with 
complaints of pain.  There was tenderness in the toes, but 
full range of motion of the toes.  The examiner stated that 
he would assign an additional 5 degrees loss of motion of 
each wrist and ankle and 10 to 15 degrees loss of motion of 
each knee due to impaired endurance, weakness and 
incoordination.  

On February 2008 evaluation at a military hospital it was 
noted that the Veteran's rheumatoid arthritis was "somewhat 
improved".  He complained of joint stiffness after going to 
a gym (which he did 2-3 times per week).  He was planning 
travel to Bahrain.  Specific restrictions of individual 
joints were not noted.

On March 2008 examination (on referral for a second opinion) 
at a private facility, limitations of wrist and ankle motion 
were noted; the joints were not described as ankylosed.  The 
Veteran's treatment regimen (and complications of certain 
treatment) were discussed.  It was noted that the rheumatoid 
arthritis had produced  destructive process in the left wrist 
and both ankles (which would not be responsive to 
immunosuppressive therapy).

On July 2009 VA examination it was noted that the Veteran was 
currently working as a contract specialist for the Department 
of Defense.  The examiner indicated that the Veteran was able 
to participate in mild-to-moderate activity and was certainly 
not 100 percent disabled at this time.  The Veteran stated 
that he wanted to continue to work.  Ranges of motion of the 
Veteran's wrists were 60 degrees dorsiflexion and palmer 
flexion in the right wrist and 40 degrees dorsiflexion and 
palmer flexion on the left.  Dorsiflexion of each ankle was 
to about 15 degrees while palmar flexion was to 5 degrees on 
the right and less than 5 degrees on the left.  

The evidence of record (summarized above) does not reveal any 
distinct period of time when the Veteran's rheumatoid 
arthritis was shown to have constitutional manifestations 
with active joint involvement that was totally 
incapacitating.  No examination during the appeal period 
found active joint involvement of such severity.  The 
Veteran's levels of activity, throughout, including his 
involvement in study, work, and such activities as driving 
and going to a gym, while restricted, do not reflect total 
incapacitation.  Consequently, the next higher (100 percent) 
rating for rheumatoid arthritis as an active process under 
Code 5002 is not warranted.   

The analysis turns to whether a combined rating in excess of 
60 percent would be warranted if the disability were to be 
alternatively rated based on residual limitations of the 
specific joints involved (the left, and perhaps right, wrists 
and both ankles).  Notably, the maximum rating provided by 
the rating schedule for limitation of ankle motion is 20 
percent (See 38 C.F.R. § 4.71a, Code 5271), and the maximum 
rating provided for limitation of wrist motion is 10 percent 
(Code 5215).  Higher ratings for ankle and wrist restrictions 
require ankylosis (Code 5270 for ankle and Code 5214 for 
wrist).  Ankylosis (fixation) of an ankle or wrist has never 
been clinically noted (even with factors of pain, use, etc. 
considered).  Combining the maximum rating afforded for 
limitation of motion of both ankles and both wrists would 
result (even with consideration of the bilateral factor (see 
38 C.F.R. § 4.26)) in a 50 percent combined rating.  See 
38 C.F.R. § 4.25.  Consequently, rating the residuals 
alternatively based on limitations of the individual joints 
involved would be of no benefit to the Veteran.  

The Board also has considered whether referral of this matter 
for consideration of an extraschedular rating is warranted.  
An extraschedular rating is warranted based upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the available schedular evaluations are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are inadequate, the 
Board must determine whether the claimant's disability 
picture is exceptional.  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has related exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.  

Comparing the symptoms and associated impairment of the 
Veteran's rheumatoid arthritis with the schedular criteria 
for the disability, the Board finds that the level of 
impairment and symptoms shown are fully encompassed by the 
schedular criteria; therefore, those criteria are not 
inadequate, and referral of the claim for extraschedular 
consideration is not required.  

The Board also notes that the appellant's claim for a total 
rating based on individual unemployability (TDIU) was 
separately denied in April 2005.  Although he filed a notice 
of disagreement with the denial, he did not perfect his 
appeal in the matter after a SOC was issued.  Consequently, 
that determination is final, and the matter of entitlement to 
a TDIU rating is not before the Board.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule does not apply; the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 60 percent for rheumatoid arthritis of 
the right wrist and left ankle from June 27, 1997, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


